DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
each of the cross-over elements including a floating gate transistor device having a floating node, the floating node configured to store a programmable weight value; and
control circuitry to generate concurrent pulses on the first metal line and the second metal line for programming the floating node.
Claims 2-9 are considered allowable based at least upon their dependence upon claim 1.
For claim 10, the prior art fails to teach:
each of the cross-over elements including a floating gate transistor device having a floating node, the floating node configured to store a programmable weight value; and
control circuitry selectively coupled to the crossbar grid to generate and send pulse sequences for setting, resetting or reading the weight value to/from the floading node, wherein the control circuitry is configured to further generate concurrent pulses on the first metal line and the second metal line for programming the floating node.
Claims 11-15 are considered allowable based at least upon their dependence upon claim 10.
For claim 16, the prior art fails to teach:
programming weight values in cross-over elements electrically connected between the first metal lines and the second metal lines in the crossbar grid by storing charge in a floating node of a floating gate transistor device of the cross-over elements by concurrent pulses on a first and second metal line for each floating gate transistor.
Claims 17-20 are considered allowable based at least upon their dependence upon claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Breitwisch et al (US 2011/0119214) teaches in Figures 1 and 2 a crossbar array with a transistor device having the source, drain and gate connections as claimed but fails to teach a floating gate transistor device having a floating node wherein concurrent pulses program said floating node.  In fact, Breitwisch teaches away from programming via concurrent pulses ([0022] teaches using heating and cooling to program resistance values). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C PUENTES/Primary Examiner, Art Unit 2123